DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The Amendment filed February 14, 2022 has been entered.  Claims 1, 7, 13, and 16 have been amended. Claims 2, 4-6, 8, and 10-12 have been cancelled.  Claims 1, 3, 7, 9 and 13-16 remain pending in the application.   Applicant’s amendment has overcome the objections previously set forth in the Final Office Action mailed January 03, 2022.   

Allowable Subject Matter

3.	Claims 1, 3, 7, 9 and 13-16 are allowed.

	The following is an examiner's statement of reasons for allowance: 

	Regarding independent claim 1 , the prior art of record fails to teach or suggest a computer system for detecting a presence at a designated location, the system 
		determine from the first and second classifications, in combination, of the sequence of non-verbal sounds, an identity verification target corresponding to the sequence of non-verbal sounds including the first non-verbal sound classified as the first classification and the second non-verbal sound classified as the second classification; and 
		in response to determining that the sequence of non-verbal sounds corresponds with the identity verification target, send a presence indication message to a verification unit that causes the verification unit to perform a verification of an identity of the identity verification target, 
		wherein the computer system further comprises the verification unit and the verification unit is operable on the basis of receiving said presence indication message, to acquire identification information concerning the identity verification target, and to use the acquired identification information along with identity data to produce an identity result for the identity verification target, and to access an authorisation database containing authorisation data, and to perform an authorisation decision on the basis of the identity result, and the contained authorisation data, to produce an authorisation result, 
	in combination with other limitations, as specified in the independent claim 1. 

	Claims 3, 14, and 15 are allowed by virtue of their dependency from claim 1.

	Regarding independent claim 7, the prior art of record fails to teach or suggest a method of detecting a presence at a designated location, the method comprising: 
		determining from the measures of similarity, in combination, of the sequence of non- verbal sounds, an identity verification target corresponding to the sequence of non-verbal sounds including the first non-verbal sound and the second non-verbal sound in response to determining that the sequence of non-verbal sounds corresponds with the identity verification target, sending a presence indication message to a verification unit that causes the verification unit to verify an identity of the identity verification target; 
		acquiring identification information concerning the identity verification target, and using the acquired identification information along with identity data to produce an identity result for the identity verification target; 
		accessing an authorisation database to obtain authorisation data; and performing an authorisation decision on the basis of the identity result, and the obtained authorisation data, to produce an authorisation result, 
	in combination with other limitations, as specified in the independent claim 7. 

	Claim 9 is allowed by virtue of its dependency from claim 7.

	Regarding independent claim 13, the prior art of record fails to teach or suggest a non-transitory computer storage medium, storing computer executable instructions 
		determining from the measures of similarity, in combination, of the sequence of non- verbal sounds, an identity verification target corresponding to the sequence of non-verbal sounds including the first non-verbal sound and the second non-verbal sound; 
		in response to determining that the sequence of non-verbal sounds corresponds with the identity verification target, sending a presence indication message to a verification unit that causes the verification unit to verify an identity of the identity verification target; 
		acquiring identification information concerning the identity verification target, and using the acquired identification information along with identity data to produce an identity result for the identity verification target; 
		accessing an authorisation database to obtain authorisation data; and 
		performing an authorisation decision on the basis of the identity result, and the obtained authorisation data, to produce an authorisation result, 
	in combination with other limitations, as specified in the independent claim 13. 

	Regarding independent claim 16, the prior art of record fails to teach or suggest a computer system for detecting a presence at a designated location, the system comprising a sound processor, the sound processor having access to one or more trained sound models, the one or more trained sound models being generated through machine learning, the sound processor being configured to:

		wherein the computer system further comprises the verification unit and the verification unit is operable on the basis of receiving said presence indication message, to acquire identification information concerning the identity verification target, and to use the acquired identification information along with identity data to produce an identity result for the identity verification target, and to access an authorisation database containing authorisation data, and to perform an authorisation decision on the basis of the identity result, and the contained authorisation data, to produce an authorisation result, 
	in combination with other limitations, as specified in the independent claim 16.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654